IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40846

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 779
                                                )
       Plaintiff-Respondent,                    )     Filed: December 6, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
CYNCLAIRE LAMARR WOODS,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and concurrent unified sentences of twenty years, with a
       minimum period of confinement of five years, for two counts of aggravated
       battery and concurrent unified sentence of ten years with five years determinate
       for aggravated assault, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Cynclaire Lamarr Woods was found guilty of two counts of aggravated battery, Idaho
Code § 18-903(a), 18-907(b); and one count of aggravated assault, I.C. § 18-901(b), 18-905(a).
The district court sentenced Woods to concurrent unified sentences of twenty years, with a
minimum period of confinement of five years, for two counts of aggravated battery and
concurrent unified sentence of ten years with five years determinate for aggravated assault.
Woods appeals asserting that the district court abused its discretion by imposing excessive
sentences.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Woods’ judgment of conviction and sentences are affirmed.




                                                   2